Motion Granted; Dismissed and Memorandum Opinion filed January 30,
2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01126-CV

                    BARBARA ANN HUSTON, Appellant
                                       V.

                      STATE FARM LLOYDS, Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-54789

              MEMORANDUM                        OPINION
      This is an appeal from a summary judgment signed October 10, 2013. On
January 16, 2014, appellant filed an amended agreed motion to dismiss the appeal
because the parties have reached a settlement agreement, rendering the appeal
moot. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.